OPINION OF THE COURT
Wallach, J.
Circumstances, as lawyers and Judges are wont to say, alter cases. In that sense, all cases have circumstances. But that does not mean that they all thereby become circumstantial evidence cases, and this one, a knifepoint robbery in the subway system, is clearly not of that genre.
We are all in agreement that the evidence, viewed in the light most favorable to the People, was sufficient to support defendant’s convictions for these robberies (People v Malizia, 62 NY2d 755, cert denied 469 US 932) upon the theory that he acted as an accomplice to Craig Biggers, the main actor who wielded the knife. This appellant was tried alone, Biggers’ case having been severed following the latter’s guilty plea to the top count of the indictment.
The dissent, however, would reverse and grant a new trial on the ground that the trial court erred in declining to give a circumstantial evidence charge. We disagree. Under New York law, "a special instruction on that subject is required only when the prosecution’s case rests on circumstantial evidence alone” (People v Ruiz, 52 NY2d 929, 930; see also, People v Gerard, 50 NY2d 392; People v Barnes, 50 NY2d 375).
Although the import of the trial testimony is fairly summarized by the dissent, we would focus on the fact that during the period starting with the two female victims’ first observa*368tion of defendant in conversation with Biggers on the northbound 125th Street subway platform at 10:00 p.m., until the arrest of the two men in joint flight with the loot of the robbery from the elevated station at Zerega Avenue about an hour later, every incriminating action of defendant was described by these two eyewitness victims, supported at the very end by two additional eyewitnesses, namely, the transit detectives who effected the arrest. These officers witnessed the flight of the pair together, even before they knew of the crime, and then with knowledge of the victims’ story, gave chase accompanied by the two women in a police car.
Thus, the great bulk (if not the entirety) of the People’s case here rested on direct eyewitness evidence. Naturally, in an unfolding scenario of this type, some of the actions of defendant (e.g., staring at one of the victims while conversing inaudibly with Biggers in the subway car; leaving the car occupied by the victims and Biggers during the course of the ride) might be viewed as equivocal or consistent with innocence. But to say that conflicting inferences arise from a series of actions over a one-hour time frame, where some of those actions may well be equivocal, does not cast the case into the wholly circumstantial evidence category requiring the jury to apply the consequent two-step analysis and a "moral certainty” standard. Here the evidence develops entirely along the same linear plane, and the jury was free to discard as irrelevant any aspect of defendant’s alleged conduct—incriminatory or exculpatory—that it chose.
We are called upon here to define, as we understand it, the difference between direct and circumstantial evidence. A useful paradigm of circumstantial evidence is the hypothetical prosecution for burglary and larceny set forth in the Criminal Jury Instructions (1 CJI[NY] 9.05). After an example is provided of an eyewitness describing a defendant’s flight from a dwelling with a stolen television set (direct evidence), the following is given (id., at 472-473) as an appropriate illustration for the jury of the nature of circumstantial evidence: "However, suppose there is no such direct evidence by an eyewitness. Suppose, instead, that the only evidence at the trial is: (1) Footprints in the snow outside the house which match the defendant’s shoes, (2) the presence of defendant’s fingerprints on the broken windowpane, and (3) proof that a TV set was missing from the house. These are 'circumstantial facts’ which, even if believed by the jury, do not directly establish the defendant’s guilt. The jury would be required to *369take the second step and determine whether the proved 'circumstantial facts’ reasonably and logically compel the conclusion that it was the defendant who committed the burglary and larceny, despite the absence of direct evidence from a witness who actually saw him do so.”
As will be readily appreciated, the force of each one of the three exemplary items would depend entirely upon surrounding circumstances entirely separate from the items themselves. As to footprints in the snow, if they are a standard size of a widely marketed heel and sole, they may be of little value; the opposite follows if one of them is a club foot uniquely characteristic of the defendant. His fingerprint on the window pane may be decisive, or worthless if further proof shows that he was regularly employed by the occupants of the house to clean the windows. The fact that the television set is missing, although important to the prosecution for other reasons, does virtually nothing, standing alone, to link defendant to its absence. The common theme for our purpose is simply that a two-dimensional phenomenon is presented: the jury, to convict, must credit the witness who reports the discovery of the item itself, and then place the item in its global setting and accept the inference the prosecution seeks to draw from it (see, Fisch, New York Evidence § 161 [2d ed]; People v Seifert, 152 AD2d 433, lv denied 75 NY2d 924).
This type of circumstantial evidence (consisting of what even a nonreader of detective fiction would recognize as "clues”) must analytically be distinguished from the conclusions a lay eyewitness draws from his observations, and the conclusions a juror is permitted to draw from the eyewitness’ continuous narrative. Contrary to defendant’s argument, this type of lay opinion is properly received in evidence. Familiar examples, given in Richardson, Evidence § 364 (Prince 10th ed) are whether a person is angry or jesting, vigorous or feeble, sober or intoxicated, the estimated age of another, the genuineness of handwriting, the identity of a briefly seen perpetrator or his telephone voice, etc. In many of these instances, a foundation (or two-step) process is required: the witness must first testify to certain facts (e.g., previous familiarity with the defendant’s genuine writing), but that foundation requirement does not render the testimony circumstantial. A good example is the New York rule permitting a witness, where sanity is the issue, to describe the actions of another, and then to give his opinion as to whether those actions were rational (People v Pekarz, 185 NY 470, 481).
*370Thus, in the case at bar, it was entirely proper for one of the victims to testify that defendant and Diggers were "signalling” to each other during the subway ride, but that conclusion, although derived from directly observed circumstances, was not circumstantial evidence.
True, the ultimate question before this jury (whose verdict amounted to an affirmative answer) was whether defendant, "acting with the mental culpability required for the commission [of robbery] * * * intentionally aid[ed]” Diggers as an accomplice (Penal Law § 20.00; emphasis added). All of the evidence pertaining to his conduct, including his lookout-like behavior on the otherwise deserted elevated station platform late at night for an approximate 10-minute interval, is circumstantially related to his state of mind. However, where, as here, a particular state of mind is an essential element of a crime, necessarily provable only by the circumstances surrounding the commission of the offense, this commonly encountered mens rea issue does not trigger the necessity for a circumstantial evidence charge (People v Licitra., 47 NY2d 554; People v Gerard, supra; see, People v Barnes, 50 NY2d, supra, at 380).
This record does not present a case where defendant’s presence alone is established by direct evidence, with all else resting upon ambiguous (as opposed to conflicting) circumstances. The dissent’s reliance upon People v Cleague (22 NY2d 363) and People v Turner (73 AD2d 56) is misplaced. Cleague was a bench trial conviction resulting in an ultimate disposition by the Court of Appeals that the evidence to convict was insufficient as a matter of law. No charge issue whatever was involved. Justice Fein’s opinion in Turner, while presenting a factual pattern and legal issue similar to that presently before us, has little precedential value on the necessity of a circumstantial evidence charge since it failed to command a majority of the panel. Only two Judges voted for reversal on the charge issue, while two others (including the dissenter here) voted to dismiss the case entirely for insufficiency of evidence as a matter of law. The majority was created by a separately concurring fifth Judge who rested on his expressed independent preference to affirm the conviction, but. "opt[ed]” (supra, at 60 [Kupferman, J., concurring]) for a new trial as the lesser of two perceived evils even though he was unable to endorse the necessity for a circumstantial evidence charge. Thus, we are hardly bound by Turner, and are free to reject it as an aberration.
*371To conclude, this is a four-eyewitness case. The question for the jury was whether defendant’s actions made him an accomplice (lookout) in aid of the self-confessed actual robber. The fact that defendant’s culpable mental state in aiding the main perpetrator is shown circumstantially does not require, under prevailing law, a full-blown circumstantial evidence charge. Defendant was convicted under the applicable reasonable doubt standard, and he cannot properly demand more.
Accordingly, the judgment of Supreme Court, Bronx County (Ivan Warner, J.), rendered June 29, 1993, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years’ imprisonment, should be affirmed.